Name: Commission Regulation (EC) No 1100/2002 of 24 June 2002 determining the extent to which applications lodged in June 2002 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  European construction;  animal product
 Date Published: nan

 Avis juridique important|32002R1100Commission Regulation (EC) No 1100/2002 of 24 June 2002 determining the extent to which applications lodged in June 2002 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products can be accepted Official Journal L 166 , 25/06/2002 P. 0014 - 0015Commission Regulation (EC) No 1100/2002of 24 June 2002determining the extent to which applications lodged in June 2002 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1431/94 of 22 June 1994, laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products(1), as last amended by Regulation (EC) No 1043/2001(2), and in particular Article 4(4) thereof,Whereas:The applications for import licences lodged for the period 1 July to 30 September 2002 are greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution,HAS ADOPTED THIS REGULATION:Article 11. Applications for import licences for the period 1 July to 30 September 2002 submitted under Regulation (EC) No 1431/94 shall be met as referred to in the Annex to this Regulation.2. Applications for import licences for the period 1 October to 31 December 2002 may be lodged pursuant to Regulation (EC) No 1431/94 for the total quantity as referred to in the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 June 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 156, 23.6.1994, p. 9.(2) OJ L 145, 31.5.2001, p. 24.ANNEX>TABLE>